     Case: 1:16-cv-10017 Document #: 169 Filed: 05/18/20 Page 1 of 2 PageID #:673




039114/01245/MHW/JFM

                     IN THE U.S. DISTRICT COURT FOR THE
               NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

CORTEZ FOSTER,

                     Plaintiff,                         No. 16-cv-10017
v.                                                      Judge Hon. Steven C. Seeger
VITALI KONOVOV, et al.,                                 Magistrate Hon. Jeffrey Cummings
                     Defendants.

                                  JOINT STATUS REPORT

       NOW COMES the Parties; jointly, by and through their attorneys, and for their Joint

Status Report pursuant to this Court’s Third Amended COVID-19 Order, Dkt.167, state as

follows:

       I.     The Progress of Discovery

              The Parties have completed most fact depositions, with approximately four (4)

              remaining before the start of expert discovery. This Court stayed discovery for

              the Parties to participate in a settlement conference before Judge Cummings.

              Dkt.158. That conference was originally set for April 1, 2020; but has been

              stricken and must be rescheduled. Dkt.164.

       II.    Status of Briefing Any Motions

              There are no pending motions.

       III.   Settlement

              The Parties had scheduled a settlement conference before Judge Cummings on

              April 1, 2020, which has been stricken. Dkt.164. Plaintiff served and filed their

              settlement demand on march 17, 2020, and Judge Cummings has instructed the

              Defendants to file a response to Plaintiff’s settlement demand as soon as
    Case: 1:16-cv-10017 Document #: 169 Filed: 05/18/20 Page 2 of 2 PageID #:674




                 practicable but in no event not later than June 1, 2020. Dkt.168. The Court will

                 set a new date for the settlement conference in due course. Dkt.168

        IV.      Proposed, Agreed, 45 Day Discovery Schedule

                 The Parties propose completing the settlement conference no later than June 26,

                 2020, if possible, subject to the Court’s schedule, and client availability.

        V.       Agreed, Revised Discovery and Dispositive Motion Schedule

                 On February 27, 2020, the Court stayed discovery until the completion of the

                 settlement conference. Dkt.158. If the conference proves unsuccessful, a new

                 discovery schedule will need to be set. Parties will address this schedule at the

                 first status meeting following the settlement conference if that conference is

                 unsuccessful.

        VI.      Any Agreed Action That the Court Can Take Without Hearing

                 None at this time.

        VII.     Do the Parties Request a Necessary and Time Urgent Telephone Conference?

                 No.


                                   CERTIFICATE OF SERVICE

        I hereby certify that on May 18, 2020, I electronically filed the foregoing document with

the clerk of the court for the Northern District of Illinois, using the electronic case filing system

of the court. The electronic case filing system sent a “Notice of E-Filing” to the attorneys of

record in this case.

                                                                                  /s/ James F. Maruna

9338004 JMARUNA;JMARUNA




                                                   2
